Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 20 “work line connection means”.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Element 205 in Fig 4 [paragraph 168 in pgpub] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the part of the work line connection means is configured for releasably engaging with another part of the work line connection means of a work wire” (Claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation – 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an arrangement for releasably connecting a line in claim 1.   (Arrangement is a nonce meaning “arrangement of any non-specific thing” is synonymous with the nonce word “means”.  It’s literally a synonym for means in the spec.)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. (paragraphs 109-172 dines the corresponding structure.)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9 13, 14, 19,20, 22, 27, 30, 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims, the phrase "such as" (Claims 1, 5, 9, 13, 22, 30, 45) or “optionally” (Claims 5, 8, 14, 19), “for example” (Claims 13, 14): renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 3 limitation “means for connecting the first and second parts” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is explicitly identified (though more functions, rather than structures, are disclosed.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 limitation “work line connection means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is explicitly identified (though more functions, rather than structures, are disclosed.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 recites the limitation "the work line connection means".  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 limitation “line engaging device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure is explicitly identified (though more functions, rather than structures, are disclosed.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim 30 recites the limitation "a/the".  There is insufficient antecedent basis for this limitation in the claim.  (It is unclear if the noun that follows is required/intended to be the previously introduced noun, or can be any.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 5, 8, 9, 11, 13, 14, 18-20, 22, 25, 27, 30, 43-47 are rejected under 35 U.S.C. 102a2 as being anticipated by Busson (US 20170297657 A1).
Regarding Claim 1, Busson discloses a combined connector and tensioner, such as an underwater, offshore or subsea mooring connector and tensioner, comprising: an arrangement for releasably connecting a line (Elements 10, 11), such as a mooring line, to a structure; and an arrangement for tensioning the line. (Paragraph 8)

Regarding Claim 3, Busson discloses a combined connector and tensioner as claimed in claim 1, wherein the arrangement for releasably connecting comprises a first part (Element 10) and a second part (Element 11) and means for connecting the first and second parts and wherein the arrangement for releasably connecting comprises at least part of a recess or bore or through-passage or through bore in the second part. (Elemen111a )

Regarding Claim 5, Busson discloses a combined connector and tensioner as claimed in claim 3, wherein the first part comprises means for connecting the first part to one or more line(s), such as one or more mooring line(s), the means for connecting the first part to one or more line(s) optionally being configured to allow a first rotational movement of at least a part of the first part with respect to one or more line(s) about a transverse axis of at least a first portion of the first part, the second part comprises means for connecting the second part to a structure, the means for connecting the second part to a structure optionally being configured to allow a second rotational movement of the second part with respect to a structure about a transverse axis of the second part; and the transverse axis of the first portion of the first part is substantially perpendicular to the transverse axis of the second part when the first and second parts are connected. (See Fig. 3 and Fig. 4.)

Regarding Claim 8, Busson discloses combined connector and tensioner as claimed in claim 3, wherein at least part of the first part is receivable within the at least part of the through-passage, optionally the through-passage being capable of receiving a work line or wire. (See Fig. 3.)

Regarding Claim 9, Busson discloses combined connector and tensioner as claimed in claim 3, wherein the connector further comprises an arrangement for aligning the first part and the second part with respect to one another, such as when mated together, wherein the arrangement for aligning the first 

Regarding Claim 11, Busson discloses a combined connector and tensioner as claimed in claim 5, wherein the means for connecting the first part to one or more lines comprises one or more first bearing means, and/or the means for connecting the second part to the underwater structure comprise one or more second bearing means, wherein the one or more first bearing means comprise a clevis arrangement, and/or the one or more second bearing means comprise one or more protrusions or trunnions. (Element 111a, Fig. 3.)

Regarding Claim 13, Busson discloses a combined connector and tensioner as claimed in claim 5, wherein the transverse axis of the first portion of the first part is arranged to be offset, such as offset in a longitudinal direction of the first portion or part and/or the second part, from the transverse axis of the second portion, or the transverse axis of the first part and/or portion is arranged to coincide with the transverse axis of the second part, for example, when the first and second parts are connected. (Examiner notes the axis either coincides or is offset in Fig. 3 and 4.)

Regarding Claim 14, Busson discloses a combined connector and tensioner as claimed in claim 3, wherein the first part, for example, the first portion of the first part comprises a male part, and/or the second part comprises a female part, wherein, in use, insertion of the male part into the female part causes relative rotational movement of the male part into a pre-selected rotational disposition in the female part, optionally the first part being inserted into the second part in an at least partly upwards 

Regarding Claim 18, Busson discloses a combined connector and tensioner as claimed in claim 3, wherein, in use, the connection of the first part to the second part allows movement of one or more lines relative to a structure with two or more degrees of freedom and/or in two or more directions. (Examiner notes the ability to swivel is a property of all chains.)

Regarding Claim 19, Busson discloses a combined connector and tensioner as claimed in claim 3, wherein the first part comprises at least part of a means for releasably connecting to a work line or wire; and optionally the part of the work line connection means is configured for releasably engaging with another part of the work line connection means of a work wire, optionally engagement between the at least part of the work line connection means and a work line being caused by tension created between a work line or wire and the first portion. (See Fig. 3.)

Regarding Claim 20, Busson discloses a combined connector and tensioner as claimed in claim 14, wherein the male part comprises an open recess or slot on a free end thereof, and a part of a work line connection means is disposed within the open recess or slot of the male part. (See Fig. 3.)

Regarding Claim 22, Busson discloses a combined connector and tensioner as claimed in claim 3, wherein the means for connecting the first part and the second part comprises at least one of: means for releasably connecting the first part and the second part (See Fig. 3 for a connecting means); a first aperture in the first part; at least one second aperture in the second part; and a pin, receivable, such as removably receivable, within the first and second apertures when such are aligned.

Regarding Claim 25, Busson discloses a combined connector and tensioner as claimed in claim 3, wherein the tensioning arrangement comprises: a first portion for coupling the first part to the second part; (Element 12)  a second portion for receiving a portion of a mooring line, extending from below or from underwater (Element 111); a guide portion for guiding the portion of a line received by the second portion (End portion of Element 111b), the guide portion being movably connected to the second portion (Element 111b); the first portion being movably connected to the second portion and to the guide portion. (See Fig. 3)

Regarding Claim 27, Busson discloses a combined connector and tensioner as claimed in claim 1, wherein the tensioning arrangement comprises a line engaging device.  (Element 111b is a device capable of engaging a line.)

Regarding Claim 27, Busson discloses a combined connector and tensioner as claimed in claim 1, wherein: the tensioning arrangement is operable, moveable or actuatable between a first configuration in which the line engaging device is in the first position (See Fig. 3), and a second configuration in which the line engaging device is in the second position (See Fig. 4.); and/or in the first configuration, the first and second portions are arranged relative to each other such that a longitudinal axis of the second portion is substantially in line, collinear or coaxial with a longitudinal axis of the first portion; and/or the 


Regarding Claim 43, Busson discloses mooring system comprising: a structure to be moored; at least one mooring line; a first end of the mooring line being connected to the structure to be moored by a combined connector and tensioner according to claim 1; and a second end of the mooring line being connected to an anchoring means. (See Fig. 1.)

Regarding Claim 44, Busson discloses mooring system as claimed in claim 43, wherein the anchoring means is a Drag Embedment Anchor or a suction pile. (See Fig. 1.)

Regarding Claim 45, Busson discloses mooring system as claimed in claim 43, wherein the structure is a buoyant or semi-buoyant structure, buoy, floating structure, offshore structure, or floating platform buoy, or the structure is a vessel, such as ship or boat. (See Fig. 1.)

Regarding Claim 46, Busson discloses mooring system as claimed in claim 43, wherein the at least one mooring line comprises chain, wire or rope.  (See Fig. 1.)

Regarding Claim 47, Busson discloses a method of connecting and tensioning a line to a structure, the method comprising: providing a structure to be moored, a line to be attached to the structure, and a combined connector and tensioner according to claim 1; connecting the line to the structure by the combined connector and tensioner; and tensioning the line to the structure by the combined connector and tensioner. (This method is suggested by Fig. 1.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US 20150251731 A1) and Lisland (US 9604704 B2) disclose a two part connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746.  The examiner can normally be reached on M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        27 Feb 2021